DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 17/041,057, filed on 9/24/2020 in which claims 1-18, 21-23 are presented for examination.
Status of Claims
	Claims 1-18, 21-23 are pending, of which claims 1, 21, and 23 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Priority
Applicant’s claim for the benefit of priority based on UK Patent Application GB1804818.1 filed on 3/26/2018 is acknowledged. 
IDS
References cited in the IDS filed on 9/24/2020 and 6/17/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 23 is directed to a computer readable medium includes a signal per se and does not explicitly exclude the computer readable medium from signal per se according to Specification , page 27, lines 10-25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 11, 16-18, 21, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare et al. (EP 3015988 A1) hereinafter Hare, in view of Wu et al. (WO 2015/057854 A1) hereinafter Wu. 
As to claim 1, Hare teaches a computer-implemented method of enhancing data privacy, comprising: determining, at a processor, one or more tensors of numeric data in dependence on input data (see para. [0043] “data x (where x is a 1 x p vector containing a single participant’s sensitive information)”); 
determining, at a processor, a transform in dependence on user-associated data (see para. [0041] “select a password which is used to generate a p x p random invertible matrix B (302)”).
Hare does not explicitly teach but Wu teaches the following limitations:
transforming, at a processor, each of the one or more tensors of numeric data into at least two fragments of data by applying the transform, wherein each of the at least two fragments of data obfuscates the numeric data (see para. [0058] "divide sensitive data into undecipherable portions" and para [0062] "combines the numbers A and C with the sensitive data S such that new numbers "B" and "D" are generated [...] the random numbers A and C and the numbers B and D are paired such that none of the pairings contain sufficient data, by themselves, to reorganize and decipher the original sensitive data S"); and 
storing, separately, each of the at least two fragments of data at a respective geographically separated storage system (see para. [0058] " transmit one or more undecipherable portions of the sensitive data to a particular data storage facility” and para. [0059] "distributing the sensitive data into distinct and independent storage facilities Dl through D4, some or all of which may be advantageously geographically separated" and para. [0062] "each of the foregoing pairings is distributed to one of the depositories Dl through D4 of FIGURE 7"). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hare and Wu before him or her, to modify the scheme of Hare by including Wu. The suggestion/motivation for doing so would have been to increase the security of already obfuscated data by storing the obfuscated data as obfuscated fragments at geographically separated storage locations.
As to claims 21 and 23, claims 21 and 23 includes similar limitations as claim 1 and thus claims 21 and 23 are rejected under the same rationale as in claim 1.
As to claim 2, in view of claim 1, Hare teaches: retrieving the at least two fragments of data; determining a reverse transform in dependence on the user-associated data; and performing the reverse transform on the at least two fragments of data (see para. [0059] "only data from two of the multiple data storage facilities, D 1 through D4, are needed to decipher and reassemble the sensitive data“). 
As to claim 3, in view of claim 2, Hare teaches wherein the reverse transform provides the respective tensor corresponding to the at least two fragments of data (see para. [0059] "only data from two of the multiple data storage facilities, D 1 through D4, are needed to decipher and reassemble the sensitive data“)
As to claim 11, in view of claim 1, Hare teaches wherein the transforming comprises: dividing each tensor of numeric data into one or more parts; transforming each part of the tensor of numeric data into a transformed part in dependence on the transform; and determining the at least two fragments of data in dependence on each of the transformed parts; wherein the transform is an invertible tensor transformation (see para. [0059] “only data from two of the multiple data storage facilities, D 1 through D4, are needed to decipher and reassemble the sensitive data"). 
As to claim 16, in view of claim 1, Wu teaches where the storing, separately, each of the at least two fragments at a respective geographically separated storage system comprises: storing, at a first computer system in a first geographic location, a first fragment of data corresponding to a first tensor of numeric data; and storing, at a second computer system in a second geographic location, a second fragment of data corresponding to the first tensor of numeric data (see para. [0058], [0059], [0062]).
As to claim 17, in view of claim 1, Hare teaches wherein the input data is in a table format and the determining one or more tensors of numeric data comprises factoring out one or more tables of data and a dictionary (see para. [0041]-[0043]). 
As to claim 18, in view of claim 17, Hare teaches wherein each of the one or more tensors of numeric data corresponds to a portion of one or more of the one or more tables of data and the dictionary (see para. [0041]-[0043]). 
As to claim 22, in view of claim 21, Hare teaches a communication module for receiving the input data from a client computing apparatus (see Fig. 1, it is noted that servers collect data from client device 1 via a communication network 112 requiring a communication module.). 

Claim(s) 4-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hare, in view of Wu, and further in view of Hartloff et al. (US 2016/0164682 A1) hereinafter Hartloff. 
As to claim 4, in view of claim 1, the combination of Hare and Wu does not explicitly teach but Harloff teaches wherein the user-associated data (e.g., an enrollment biometric template or enrollment data/input, as shown in Fig. 1A and para. See [0056]-[0057]) comprises data indicative of an input received from a user via a user interface (see para. [0081]-[0083] for enrollment 310 including enrollment biometric input including a biometric measuring of an enrollment user.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hare, Wu and Harloff before him or her, to modify the scheme of Hare and Wu by including Hartloff. The suggestion/motivation for doing so would have been to show that the biometric data obtained during enrollment via various input methods can be used to derive keys being used to keep the biometric data safe.
As to claim 5, in view of claim 1, the combination of Hare and Wu does not explicitly teach but Harloff teaches wherein the user-associated data comprises biometric data associated with a user (see para. [0081]-[0083] for enrollment 310 including enrollment biometric input including a biometric measuring of an enrollment user.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hare, Wu and Harloff before him or her, to modify the scheme of Hare and Wu by including Harloff. The suggestion/motivation for doing so would have been to show that the biometric data 
As to claim 6, in view of claim 5, Harloff teaches wherein the biometric data is indicative of one or more of: a fingerprint of the user, a heart rhythm of the user, an iris scan of the user, a facial structure of a user and DNA derived from the user (see para. [0051] “The measurements may include biometric measurements. The biometric measurements may describe a unique feature of the user 106. For example, the sensor 198 may include one or more of: a fingerprint scanner; a camera configured to capture an image of an iris; a device configured to measure the DNA of the user 106; a heart rate monitor configured to capture a heart rate of the user 106; a wearable electromyography sensor configured to capture electrical activity produced by the skeletal muscles of the user 106; or any other sensor 198 configured to capture a biometric measurement associated with the user 106.”). 
As to claim 7, in view of claim 1, the combination of Hare and Wu does not explicitly teach but Harloff teaches wherein the determining one or more tensors of numeric data comprises encrypting the input data or data based on the input data (see para. [0089]-[0091], e.g., XORing of feature point with corresponding enrollment code word …beneficially obfuscating the feature point data and preserve the privacy of the biometric input). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hare, Wu and Harloff before him or her, to modify the scheme of Hare and Wu by including Harloff. The suggestion/motivation for doing so would have been to show that the biometric data 
As to claim 10, in view of claim 1, the combination of Hare and Wu does not explicitly teach but Harloff teaches balancing at least some of the one or more tensors of numeric data prior to performing the transforming (see para. [0038] “The client may apply a weighting process to determine whether to modify the candidate set for decoding. The weighting process described by this paragraph is graphically depicted in FIG. 3B with reference to element 345. The client module may determine a weight based on the one or more verification code words (c'.sub.i), the obfuscated enrollment feature point data (y.sub.i) and the verification feature point data (b'.sub.j). For example, the client module may determine the weight according to "wt(c'.sub.i.sym.y.sub.i.sym.b'.sub.j)." The client module may compare the weight to a threshold provided by the user or an administrator. If the weight is less than the threshold, then the client module may determine the obfuscated enrollment code word data (.gamma..sub.i) from the enrollment biometric template and add the obfuscated enrollment code data and the one or more verification code words (c'.sub.i) to the candidate set for decoding (S) as "(c'.sub.i, .gamma..sub.i)."”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hare, Wu and .
Claim(s) 8-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hare, in view of Wu, and further in view of Shin JP 2000101826 or US 6,687,824) hereinafter Shin. 
.As to claim 8, in view of claim 1, the combination of Hare and Wu does not explicitly teach but Shin teaches wherein the transform is a wavelet transform (see abstract.  “Digital image encoding/decoding apparatus and methods for recording a signature image using watermarking, and for restoring the recorded signature image are provided. The digital image coding apparatus for recording a signature image on a host image using watermarking, includes a first discrete wavelet transform portion for receiving a host image and performing discrete wavelet transform thereon, thereby outputting M.times.M discrete wavelet coefficients where M is a predetermined positive integer, a second discrete wavelet transform portion for receiving a signature image and performing discrete wavelet transform thereon, thereby outputting N.times.N discrete wavelet coefficients, where N is a predetermined positive integer smaller than M, a pseudo-random number generator for receiving an encryption code for determining a predetermined rule for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hare, Wu and Shin before him or her, to modify the scheme of Hare and Wu by including Shin. The suggestion/motivation for doing so would have been to utilize the wavelet transform technique for generating MxM discrete wavelet coefficients in restoring a signature image.
As to claim 9, in view of claim 8, Shin teaches wherein a first fragment of the at least two fragments of data comprises a plurality of wavelet coefficients, and a second fragment of the at least two fragments comprises a plurality of ordering values (see para. [0020]-[0022] "The discrete wavelet transformation part 224 outputs the wavelet coefficient [...] The coefficient isolation|separation part 228 sets the separating position of a N*N location "). 
As to claim 12, in view of claim 11, the combination of Hare and Wu does not explicitly teach but Shin teaches wherein the invertible tensor transformation is representable as an N.times.N tensor, wherein N is at least 2 (see abstract.  “Digital image encoding/decoding apparatus and methods for recording a signature image using watermarking, and for restoring the recorded signature image are provided. The digital image coding apparatus for recording a signature image on a host image using watermarking, includes a first discrete wavelet transform portion for receiving a host image and performing discrete 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hare, Wu and Shin before him or her, to modify the scheme of Hare and Wu by including Shin. The suggestion/motivation for doing so would have been to utilize the wavelet transform technique for generating MxM discrete wavelet coefficients in restoring a signature image. 
As to claim 13, in view of claim 11, the combination of Hare and Wu does not explicitly teach but Shin teaches wherein the transforming each part of the tensor of numeric data comprises multiplying each part of the tensor of numeric data by the transform (see abstract.  “Digital image encoding/decoding apparatus and methods for recording a signature image using watermarking, and for restoring the recorded signature image are provided. The digital image coding apparatus for recording a signature image on a host image using watermarking, includes a first discrete wavelet transform portion for receiving a host image and performing discrete wavelet transform thereon, thereby outputting M.times.M discrete wavelet coefficients where M is a predetermined positive integer, a second discrete wavelet transform portion for receiving a signature image and performing discrete wavelet transform thereon, thereby outputting N.times.N discrete wavelet coefficients, where N is a predetermined positive integer smaller than M, a pseudo-random number generator for receiving an encryption code for determining a predetermined rule for generating pseudo-random numbers and generating the pseudo-random numbers in accordance with the predetermined rule corresponding to the encryption code…” from US 6,687,824).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hare, Wu and Shin before him or her, to modify the scheme of Hare and Wu by including Shin. The suggestion/motivation for doing so would have been to utilize the wavelet transform technique for generating MxM discrete wavelet coefficients in restoring a signature image. 
As to claim 14, in view of claim 11, the combination of Hare and Wu does not explicitly teach but Shin teaches wherein each transformed part comprises at least a first value and a second value, and wherein: a first fragment of the at least two fragments of data is determined in dependence on the first value of each of the (It is ntoed that the two or more data segments can be similarly processed to generate different parameters; see abstract.  “Digital image encoding/decoding apparatus and methods for recording a signature image using watermarking, and for restoring the recorded signature image are provided. The digital image coding apparatus for recording a signature image on a host image using watermarking, includes a first discrete wavelet transform portion for receiving a host image and performing discrete wavelet transform thereon, thereby outputting M.times.M discrete wavelet coefficients where M is a predetermined positive integer, a second discrete wavelet transform portion for receiving a signature image and performing discrete wavelet transform thereon, thereby outputting N.times.N discrete wavelet coefficients, where N is a predetermined positive integer smaller than M, a pseudo-random number generator for receiving an encryption code for determining a predetermined rule for generating pseudo-random numbers and generating the pseudo-random numbers in accordance with the predetermined rule corresponding to the encryption code…” from US 6,687,824).
As to claim 15, in view of claim 11, the combination of Hare and Wu does not explicitly teach but Shin teaches: retrieving the at least two fragments of data; reconstructing the transformed parts in dependence on the at least two fragments of see abstract.  “Digital image encoding/decoding apparatus and methods for recording a signature image using watermarking, and for restoring the recorded signature image are provided. The digital image coding apparatus for recording a signature image on a host image using watermarking, includes a first discrete wavelet transform portion for receiving a host image and performing discrete wavelet transform thereon, thereby outputting M.times.M discrete wavelet coefficients where M is a predetermined positive integer, a second discrete wavelet transform portion for receiving a signature image and performing discrete wavelet transform thereon, thereby outputting N.times.N discrete wavelet coefficients, where N is a predetermined positive integer smaller than M, a pseudo-random number generator for receiving an encryption code for determining a predetermined rule for generating pseudo-random numbers and generating the pseudo-random numbers in accordance with the predetermined rule corresponding to the encryption code…” from US 6,687,824).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hare, Wu and Shin before him or her, to modify the scheme of Hare and Wu by including Shin. The suggestion/motivation for doing so would have been to utilize the wavelet transform 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.



/HEE K SONG/Examiner, Art Unit 2497